Title: To Thomas Jefferson from Daniel Call, 23 September 1799
From: Call, Daniel
To: Jefferson, Thomas



Sir,
Richmond Septr 23d. 1799

The Chancellor gave judgment to day in your suit against Henderson—He grants a perpetual injunction to building the mill dam, orders the present nusance to be abated and the testimony of Morgan to be perpetuated. But there is one unlucky circumstance in the business; namely, that two of the dfts appear to live out of the State and have never been served with a Copy of the order taking the Bill for confessed. If this could be obviated any how it would be better, as those two dfts will not be bound by the decree—Perhaps the former Copy of the order might have been served on them; and therefore I shall ask the Court to suspend entering the decree untill after Monday next—By which time I shall expect to hear from you—I am Sir yrs very respectfully

Dan Call

